




Independent Director Version With Dividend Equivalents




PRICESMART, INC.
THE 2001 EQUITY PARTICIPATION PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
PriceSmart, Inc., a Delaware corporation (the “Company”), pursuant to The 2001
Equity Participation Plan of PriceSmart, Inc. (the “Plan”), hereby grants to the
holder listed below (“Holder”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to the number of shares of the Company's
common stock, par value $0.0001 (the “Shares”). This award for Restricted Stock
Units (this “RSU Award”) is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.
Holder:
 
Grant Date:
 
Total Number of RSUs Subject to Award:
 
Vesting Schedule:
The RSU Award shall vest in three equal installments on each of the first three
anniversaries of the Grant Date, subject to Holder's continued status as an
Employee, Independent Director or consultant of the Company or any Subsidiary on
each applicable vesting date.
Distribution Schedule:
The RSUs shall be distributable as they vest pursuant to the Vesting Schedule.



By his or her signature and the Company's signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice. Holder has reviewed the Restricted Stock Unit
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan. Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.
PRICESMART, INC.
 
HOLDER
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
Address:
9740 Scranton Road
 
Address:
 
 
San Diego, CA 92121
 
 
 







--------------------------------------------------------------------------------




EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
PRICESMART, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan. The RSU Award and this
Agreement are subject to the Plan, the terms and conditions of which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
ARTICLE I.



ARTICLE II.award of restricted stock units
1.Award of Restricted Stock Units.
(a)Award. In consideration of Holder's agreement to remain in the service of the
Company or one of its affiliates, and for other good and valuable consideration,
the Company hereby grants to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan. Each RSU represents the right
to receive one Share. Prior to actual issuance of any Shares, the RSUs and the
RSU Award represent an unsecured obligation of the Company, payable only from
the general assets of the Company.
(b)Vesting. The RSUs subject to the RSU Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the vesting schedule set forth in the Grant Notice,
Holder will have no right to any distribution with respect to such RSUs. In the
event of Holder's Termination of Service prior to the vesting of all of the
RSUs, any unvested RSUs will terminate automatically without any further action
by the Company and be forfeited without further notice and at no cost to the
Company. For purposes of this Agreement, “Termination of Service” means the last
to occur of Holder's Termination of Employment, Termination of Directorship or
Termination of Consultancy. Holder shall not be deemed to have a Termination of
Service merely because of a change in the capacity in which Holder renders
service to the Company or any Subsidiary or a change in the entity for which
Holder renders such service, unless following such change in capacity or service
Holder is no longer serving as an Employee, Independent Director or consultant
of the Company or any Subsidiary.
(c)Distribution of Shares.
(i)Shares of Common Stock shall be distributed to Holder (or in the event of
Holder's death, to his or her estate) with respect to such Holder's vested RSUs
on each vesting date as the RSU vests pursuant to the Vesting Schedule set forth
in the Grant Notice, subject to the terms and provisions of the Plan and this
Agreement.
(ii)All distributions shall be made by the Company in the form of whole shares
of Common Stock.
(iii)Notwithstanding the foregoing, shares of Common Stock shall be issuable
pursuant to an RSU at such times and upon such events as are specified in this
Agreement only to the extent issuance under such terms will not cause the RSUs
or the shares of Common Stock issuable pursuant to the RSUs to be includible in
the gross income of Holder under Section 409A of the Code prior to such times or
the occurrence of such events, as permitted by the Code and the regulations and
other guidance thereunder.
(d)Generally. Shares issued under the RSU Award shall be issued to Holder or
Holder's beneficiaries, as the case may be, at the sole discretion of the Board,
in either (a) uncertificated form, with the Shares recorded in the name of
Holder in the books and records of the Company's transfer agent with appropriate
notations regarding the restrictions on transfer imposed pursuant to this
Agreement; or (b) certificate form.
2.Tax Withholding; Conditions to Issuance of Shares. Notwithstanding any other
provision of this Agreement (including, without limitation, Section 1.1(b)
hereof):
(a)    Tax Withholding.




--------------------------------------------------------------------------------




(i)    The Company has the authority to deduct or withhold, or require Holder to
remit to the Company, an amount sufficient to satisfy applicable Federal, state,
local and foreign taxes (including any FICA obligation) required by law to be
withheld with respect to any taxable event arising from the receipt of the
Shares upon settlement of the RSUs. To the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
RSU Award or from other compensation payable to Holder, shares of Common Stock
or cash having a value sufficient to satisfy Holder's tax withholding
obligation.
(ii)    At any time not less than five business days before any such tax
withholding obligation arises, Holder may elect to satisfy his or her tax
obligation, in whole or in part, by either: (i) electing to have the Company
withhold cash payable or Shares otherwise to be delivered with a Fair Market
Value equal to the minimum amount of the tax withholding obligation, or (ii)
paying the amount of the tax withholding obligation directly to the Company in
cash. Unless Holder chooses to satisfy his or her tax withholding obligation in
accordance with subsection (ii) above, Holder's tax withholding obligation may
be automatically satisfied in accordance with subsection (i) above. The Board
will have the right to disapprove an election to pay Holder's tax withholding
obligation under subsection (ii) in its sole discretion. In the event Holder's
tax withholding obligation will be satisfied under subsection (i) above, then
the Company, upon approval of the Board, may elect (in lieu of withholding
shares) to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Holder's behalf a whole number of shares from those
Shares issuable to Holder upon settlement of the RSUs as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy Holder's tax
withholding obligation. Holder's acceptance of this RSU Award constitutes
Holder's instruction and authorization to the Company and such brokerage firm to
complete the transactions described in the previous sentence, as applicable.
Such Shares will be sold on the day the tax withholding obligation arises (i.e.,
the date Common Stock is delivered) or as soon thereafter as practicable. The
Shares may be sold as part of a block trade with other participants of the Plan
in which all participants receive an average price. Holder will be responsible
for all broker's fees and other costs of sale, and Holder agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale. To the extent the proceeds of such sale exceed
Holder's tax withholding obligation, the Company agrees to pay such excess in
cash to Holder as soon as practicable. Holder acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Holder's tax withholding obligation. The Company may refuse to issue any Shares
in settlement of the RSU Award to Holder until the foregoing tax withholding
obligations are satisfied.
(b)    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions: (i) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (ii) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the U.S. Securities and
Exchange Commission or other governmental regulatory body, which the Board
shall, in its sole and absolute discretion, deem necessary and advisable, (iii)
the obtaining of any approval or other clearance from any state or federal
governmental agency that the Board shall, in its absolute discretion, determine
to be necessary or advisable, (iv) the lapse of any such reasonable period of
time following the date the RSUs vest as the Board may from time to time
establish for reasons of administrative convenience and (v) the receipt by the
Company of full payment of any applicable withholding tax in any manner
permitted under Section 1.2(a) above. In addition, the effectiveness of this
Award shall be subject to the approval by the stockholders of the Company of an
amendment to the Plan permitting the Company to grant Restricted Stock Units to
Independent Directors. If such stockholder approval is not obtained, this Award
shall be null and void and of no further force or effect.
ARTICLE III.



Dividend Equivalent Payments


2.1    Dividend Equivalent Payments. Notwithstanding Section 3.2 hereof, for so
long as unvested RSUs are outstanding under this Agreement, Holder shall have
the right to receive distributions (the “Dividend Equivalent Payments”) from the
Company equal to any dividends or other distributions (cash or securities) that
would have been distributed to Holder if each then unvested RSU were instead an
outstanding Share owned by Holder. The Dividend Equivalent Payments shall be
made at the same time, in the same form and in the same manner as dividends are
paid




--------------------------------------------------------------------------------




to the holders of Shares of the Company, subject to any applicable tax
withholding as provided in Section 1.2, but in no event shall such Dividend
Equivalent Payments be paid later than the March 15 of the calendar year
following the year in which the related dividend or distribution is declared.


2.2    Termination of Eligibility for Dividend Equivalent Payments. In no event
shall Holder be eligible for a Dividend Equivalent Payment (i) with respect to
any dividend or distribution the record date for which is after Holder's
Termination of Service, or (ii) with respect to any RSU that is vested on the
applicable record date of the dividend or distribution.
ARTICLE IV.



ARTICLE V.other provisions
1.RSU Award and Interests Not Transferable. This RSU Award and the rights and
privileges conferred hereby, including the RSUs awarded hereunder, shall not be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
2.Rights as Shareholder. Neither Holder nor any person claiming under or through
Holder shall have any of the rights or privileges of a shareholder of the
Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Holder (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Holder shall have all the rights of a shareholder of the Company,
including with respect to the right to vote the Shares and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the Shares.
3.Not a Contract of Employment or other Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Holder any right to continue to serve
as an employee or other service provider of the Company or any of its
affiliates.
4.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.Conformity to Securities Laws. Holder acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the U.S. Securities and Exchange Commission,
including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
6.Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board, provided,
that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely effect
the Award in any material way without the prior written consent of Holder.
7.Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to Holder to his or her address shown in the Company records, and to the Company
at its principal executive office.
8.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
9.Section 409A. This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the amounts
payable hereunder shall be paid no later than the later of:




--------------------------------------------------------------------------------




(a) the fifteenth (15th) day of the third month following Executive's first
taxable year in which such severance benefit is no longer subject to a
substantial risk of forfeiture, and (b) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such severance
benefit is no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder. Each
payment under this Agreement shall be considered a separate and distinct payment
for purposes of Section 409A of the Code.
10.Tax Representations. Holder has reviewed with Holder's own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder's own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.




